Exhibit 10.6

CPM MEDICAL CONSULTANTS, LLC

STOCKING AND SUBDISTRIBUTION AGREEMENT

THIS STOCKING AND SUBDISTRIBUTION AGREEMENT, dated as of [_______________,
20____] (the “Agreement”), is entered into by and between CPM Medical
Consultants, LLC, a Texas Limited Liability Company having its principal place
of business at 1565 N. Central Expressway, Suite 200, Richardson, TX 75080
(“Distributor”), and [___________________________], a [______________]
corporation having its principal place of business at
_____________________________________ (“Subdistributor”, and together with
Distributor, the “Parties,” and each, a “Party”).

RECITALS

WHEREAS, Distributor is in the business of marketing and selling the medical
Products (as defined in Schedule 1 of this Agreement);

WHEREAS, Subdistributor is in the business of distributing medical products and
wishes to distribute the Products within the Territory; and

WHEREAS, Distributor wishes to engage Subdistributor to provide supplemental
Product distribution on a non-exclusive basis in the Territory, subject to the
terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants, terms, and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:


Appointment

Appointment. Distributor hereby appoints Subdistributor, and Subdistributor
accepts such appointment, to act as the non-exclusive subdistributor to
Distributor of the Products in the Territory during the Term, solely in
accordance with the terms and conditions of this Agreement.

Excluded Customers. Notwithstanding 0, Distributor does not appoint
Subdistributor as its subdistributor of the Products for the Excluded Customers.
Except as otherwise directed by Distributor, Subdistributor shall not engage in
Product subdistribution activities or otherwise solicit orders from Excluded
Customers and shall promptly refer to the Distributor any sales leads it
receives or becomes aware of relating to an Excluded Customer.

Status as Independent Contractor.

Subdistributor is an independent contractor under this Agreement. Nothing in
this Agreement creates any agency, joint venture, partnership, or other form of
joint enterprise, employment, or fiduciary relationship between the Parties or
an employee/employer relationship. Neither Party has any express or implied
right or authority to assume or create any obligations on behalf of or in the
name of the other Party or to bind the other Party to any contract, agreement,
or undertaking with any Customer or other third party.

- 1 -

Rev 11172017

137478606.3

--------------------------------------------------------------------------------

 

The operations of Subdistributor are subject to the sole control of
Subdistributor. Subdistributor is solely responsible for its Personnel and there
are no joint employment relationships with Distributor regarding such Personnel
by virtue of this Agreement. Without limitation of the foregoing, Subdistributor
is solely responsible for, at its own expense: (i) providing such office space
and facilities, and such Personnel (and their training) as may be necessary to
carry out its obligations under this Agreement; (ii) compensating all
Subdistributor Personnel for any services rendered in connection with the
performance of its obligations under this Agreement; (iii) covering all
Personnel under any applicable social benefit laws (including workers’
compensation and applicable state disability insurance) and obtaining any other
customary insurance pertaining to Subdistributor’s operations and Personnel; and
(iv) making any and all payroll deductions and contributions that may be
required by Law or otherwise with respect to the Personnel. Subdistributor shall
be solely responsible for any and all costs or expenses that it may incur in the
performance of its obligations under this Agreement.

Reserved.


Subdistributor Obligations

Subdistribution.

Subdistributor shall perform the following during the Term:

Subdistributor. Subdistributor shall market, promote, and solicit orders for the
Products as a subdistributor to Distributor to prospective and existing
Customers (excluding the Excluded Customers) consistent with good business
practice and the highest professional standards in the industry, in each case
using its best efforts to maximize Product sales volume in the Territory in a
manner consistent with Distributor’s Product marketing strategies and in a
manner that reflects favorably at all times on the Products and the good name,
goodwill, and reputation of Distributor and its Suppliers;

Code of Conduct.  Subdistributor shall comply with the Distributor’s Code of
Conduct, a copy of which shall be provided to Subdistributor by Distributor from
time to time.  Subdistributor shall ensure that its Personnel receive a copy of
such Code of Conduct and shall provide Distributor signed acknowledgments by
such Personnel reflecting the agreement on behalf of the Subdistributor and its
Personnel to comply with the standards contained in such Distributor’s Code of
Conduct. Subdistributor acknowledges that strict compliance with Distributor’s
Code of Conduct is a condition to Subdistributor’s continued appointment as a
subdistributor.  Failure or refusal by Subdistributor and/or its Personnel to
strictly comply with such Code of Conduct shall be deemed a material breach of
this Agreement;

Customer Support and Training.  Subdistributor shall have sufficient knowledge
of the industry and products competitive with such Products so as to be able to
explain to the Customers the differences between the Products and competing
products, to be able to assist the Customer during normal business hours with
general support; and train Customers, including surgeons and hospital staff
members, on the proper  use of the Products;

Orders from Outside the Territory.  Subdistributor shall promptly refer to
Distributor all inquiries and orders received by Subdistributor from customers
located outside the Territory;

Place of Business.  Subdistributor shall maintain in the Territory a suitable
place of business and adequate facilities to enable it to perform its
obligations under this Agreement;

- 2 -

Rev 111717

 

137478606.3

--------------------------------------------------------------------------------

 

Compliance with Distributor Policies.  Subdistributor shall observe all
reasonable directions and instructions given to it by Distributor or otherwise
made available by Distributor’s Suppliers in relation to the marketing, and
promotion of the Products, including, without limitation, adhering to the
respective policies of Distributor and its Suppliers applicable to Product
distribution;;

Delivery and Storage of Products and Loaned Instruments.  In the event
Distributor delivers Loaned Instruments and Products to Subdistributor,
Subdistributor, to the extent that it maintains possession of the Loaned
Instruments and Products, shall store such Loaned Instruments and Products at
Subdistributor’s warehouse or other facility (the “Facility”), or at such other
storage location away from the Facility, such as a hospital, as the Parties may
mutually agree.  Subdistributor shall segregate the Loaned Instruments and
Products from its other products and inventory and shall clearly identify the
Loaned Instruments and Products as property on loan to Distributor through the
use of signs, labels or other markings identifying the Loaned Instruments and
Products as the property of the Distributor as applicable.  Subdistributor shall
assume responsibility for any loss, damage, wear, or contamination of the Loaned
Instruments and Products following receipt by Subdistributor.  Immediately upon
any termination or expiration of this Agreement, Subdistributor shall return to
Distributor all Loaned Instruments and Products.  In the event (i)
Subdistributor does not immediately return all such Loaned Instruments and
Products, or (ii) Distributor, in its discretion, determines that the Loaned
Instruments and Products that are returned are not in a useable condition,
Subdistributor shall, at Distributor’s election, within 30 days of any such
termination or expiration, either pay to Distributor an amount equal to the
Instrument and Products price, as applicable, at an amount equal to the
then-current wholesale transfer price or Distributor shall deduct such amount
from any amounts otherwise due and payable to Subdistributor (if any).  Further,
any Products or Loaned Instruments that are returned (1) damaged, (2) with an
expired shelf life or sterile expiration date, or (3) with a breach of package
integrity, will not be credited upon returned and the replacement cost equal to
then-current wholesale transfer price shall be due and payable from the
Subdistributor or will be deducted from any amounts otherwise due and payable to
Subdistributor (if any).

Subdistributor’s Role.  Subdistributor shall in any and all contact between
Subdistributor and any prospective or existing Customer, identify
Subdistributor’s role as a representative of Distributor relative to
distribution of the Product;

Product Complaints.  Subdistributor shall promptly notify Distributor of (but in
no event later than 24 hours after receipt), and provide, upon Distributor’s
request, reasonable assistance to address and investigate, any complaint or
adverse claim about any Product or its use of which Subdistributor becomes
aware;

Recall Assistance.  Subdistributor shall assist the Distributor and its
Suppliers in effectuating any recall of the Products;

Excluded Party Notification.  Subdistributor shall promptly notify Distributor,
to the extent legally permissible to do so, if it or any of its Personnel become
an Excluded Party or are otherwise aware of any proceedings that are being
brought that may render Subdistributor or any of its Personnel an Excluded
Party;

Conflicts of Interest.  Subdistributor shall report any actual or potential
conflicts of interest to Distributor related to current or prospective future
Customers relative to the Products and/or Subdistributor’s obligations under
this Agreement;

Periodic Reviews.  Subdistributor shall meet with Distributor on an as
requested  basis at such times as mutually agreed by the Parties to review
matters pertaining to this Agreement as applicable;

- 3 -

Rev 111717

 

137478606.3

--------------------------------------------------------------------------------

 

Product Delivery and Operating Room Support.  Subdistributor shall be solely
responsible for (i) scheduling the delivery of Products that it is distributing
to ensure such Products are available in advance of and in time for the
applicable surgical or clinical procedure; and (ii) providing case coverage and
arranging for qualified and credentialed Subdistributor Personnel to be
available and present in the operating room suite to provide the Products and
applicable instrumentation associated with the Products and related Product
technical support;

Litigation Support.  Subdistributor shall render reasonable assistance to the
Distributor and its Suppliers in the defense of any and all product liability
claims;

Product Specialists.  Subdistributor shall employ at least one Product
specialist with the responsibility to guide and assist Subdistributor’s
organization maximize sales of the Products.  Upon Distributor’s request,
Subdistributor shall make this Product specialist available to Distributor for
training and consultation;  

Product Return.  Subdistributor shall obtain prior written consent from
Distributor before returning any Product to Supplier;

Records and Audit.  Subdistributor shall maintain records of its purchasing
activities (including copies of the charge sheet and/or comparable proof of
delivery with appropriate attached patient identifications sticker) and shall
provide a copy of such records or otherwise make such records available to
Distributor at Distributor’s request and election.  Subdistributor shall also
submit to Distributor, on a quarterly basis, a report containing detailed
information, by Product, on Subdistributor’s customers, sales, and
subdistribution activities in the preceding quarter, as well as a forecast of
its approximate requirements for the Products for the subsequent four
quarters.  Distributor shall have the right to audit and inspect
Subdistributor’s Product inventory and the records maintained by Subdistributor
at any time and from time to time upon reasonable advance
notice.  Subdistributor agrees to fully cooperate with and assist Distributor in
such inspections and audits; and

Inventory Control.  Subdistributor shall to the extent the Product was a
consigned item, provide assistance to the hospital or clinic, as applicable,
with the inventory assessment and, if necessary, inventory restocking in regards
to the Product.

Except as explicitly authorized in this Agreement or in a separate written
agreement with Distributor, Subdistributor shall not offer to service, repair,
modify, alter, replace, or otherwise change the Products.

Credentialing and Training.

To ensure Subdistributor is meeting the highest standards required by
Distributor and its Suppliers, Subdistributor shall, during the Term of the
Agreement, ensure its Personnel participate in any training programs that
Distributor and/or the Supplier may provide from time to time relative to the
Products.  In addition, the Subdistributor shall be solely responsible for
ensuring that its Personnel cooperate with any Customer vendor credentialing
requirements which may include, without limitation, Personnel drug screening and
criminal background checks.

Prohibited Acts.

Notwithstanding anything to the contrary in this Agreement, neither
Subdistributor nor its Personnel shall directly or indirectly:

- 4 -

Rev 111717

 

137478606.3

--------------------------------------------------------------------------------

 

make any representations, warranties, guarantees, indemnities, similar claims,
or other commitments: (i) actually, apparently, or on behalf of Distributor or
(ii) to any Customer with respect to the Products, which representations,
warranties, guarantees, indemnities, similar claims, or other commitments are
additional to or inconsistent with any then-existing representations,
warranties, guarantees, indemnities, similar claims, or other commitments in
this Agreement or any written documentation provided by Distributor to Customer;

engage in any unfair, anti-competitive, misleading, or deceptive practices
respecting the Products, including any product disparagement;

modify Products or Product packaging in any way, or supply instrumentation to
surgeons for use with the Products without the prior written consent of the
Distributor, other than instrumentation supplied by the Distributor;

offer or pay anything of value or other remuneration to any person who may be in
a position to procure, influence or otherwise arrange for the ordering or
purchasing of the Products;

generate any invoices on behalf of the Distributor for Products sold;

engage in any direct contact with beneficiaries of any Federal or state health
care programs relative to the Products and Subdistributor’s obligations under
this Agreement; and

utilize any healthcare professionals or persons in a similar position to exert
undue influence on Customers, prospective customers, or patients relative to the
purchase or utilization of the Products and Subdistributor’s obligations under
this Agreement.

Notwithstanding any language to the contrary, Subdistributor understands and
agrees that any breach of this Section 3.4 shall be deemed a material breach of
this Agreement and, in addition to any other rights and remedies available to
Distributor in law or equity, Subdistributor shall forfeit any amounts that are
due or payable under this Agreement.


Distributor Obligations

Distributor Obligations. During the Term, Distributor shall:

Shipment of Products and Instruments.  Subject to Product availability and the
terms and conditions of this Agreement, Distributor shall use reasonable efforts
to fill Subdistributor’s orders for Products and Instruments, which are accepted
by Distributor.  It is understood by the Parties that expected delivery times
will vary according to manufacturing and other conditions and that all delivery
dates are estimates.

Information and Support.  Distributor shall provide any information and support
reasonably requested by Subdistributor regarding the marketing, promotion,
solicitation of orders, and distribution of Products under this Agreement;

Program Participation.  Distributor shall allow Subdistributor to participate in
any marketing, promotion, sales and distribution programs that Distributor may
make generally available to its authorized sales representatives and/or
authorized subdistributors of Products, provided that Distributor shall have the
right to alter or eliminate any such program at any time;

- 5 -

Rev 111717

 

137478606.3

--------------------------------------------------------------------------------

 

Promotional Material Review.  Distributor shall approve or reject, in its
reasonable discretion, any promotional information or material submitted by
Subdistributor for Distributor’s approval within 30 days of receipt;

Product Promotional Information.  Distributor shall provide reasonable
quantities usually made available by Distributor to its sales representatives
and distributors of current English-language Product promotional information and
material for use by Subdistributor in accordance with this Agreement to the
extent such information and material is made available to Distributor by its
Suppliers;

Samples.  Distributor shall provide to Subdistributor samples and prototypes
that are not intended for resale to the extent such are made available by its
Suppliers and at the same cost (if any) assessed by its Suppliers.
Subdistributor shall promptly return all samples and prototypes to Distributor
on the expiration or earlier termination of this Agreement as provided for in 0.
Distributor retains all rights, title, and interest in and to all samples and
prototypes before, during, and after the Term; and

Loaned Instruments.  Within a reasonable amount of time following the execution
of this Agreement, Distributor will loan up to 2 sets of Instruments to the
Subdistributor. Thereafter, Distributor may, at its discretion, loan additional
sets of Instruments to Subdistributor from time to time pursuant to this
provision.  Any Instruments loaned to Subdistributor pursuant to this provision
are referred to as “Loaned Instruments”. Subdistributor shall be permitted, in
turn, to loan the Loaned Instruments to Customers that have purchased Products
for use in connection with the Products; however, such Loaned Instruments will
remain the property of Distributor and may be retrieved and retaken by
Distributor at any time.


Orders for Products and Instruments

Purchase Orders.  

Subdistributor shall submit to Distributor written purchase orders  for the
Products and Instruments it elects to purchase and distribute pursuant to this
Agreement,  which orders shall include: (i) a list of the Products and
Instruments ordered, (ii) the quantities of such Products and Instruments, and
(iii) precise instructions for packaging, invoicing and shipping.

Consigned Inventory.  Subdistributor may elect to order Product and Instrument
stocking inventory on a consigned basis.  Such orders for consigned inventory
shall be subject to acceptance by Distributor and shall remain the property of
Distributor until such time as the consigned inventory has been purchased.

Shipment Terms.  

Subject to receipt and acceptance by Distributor of an order for purchase or
consignment, unless otherwise agreed in writing, shipments, whether for
purchased or  consigned Product, shall be F.O.B. Distributor’s facility in
Richardson, TX.  Distributor shall not be obligated to make direct shipments to
Subdistributor’s customers, unless otherwise agreed by the
Parties.  Distributor’s obligation to effect shipment of the Products and
Instruments shall be fully discharged and all title (for purchased items) and
risk of loss or damage (for all items) shall pass to Subdistributor when the
Products and the Instruments are delivered to a carrier for shipment to
Subdistributor.  In addition, Subdistributor shall pay all charges, including,
without limitation, all transportation charges and insurance premiums associated
with the shipment and purchasing of the Products.

Modification or Cancellation of Orders.  

- 6 -

Rev 111717

 

137478606.3

--------------------------------------------------------------------------------

 

No accepted order shall be cancelled or modified except upon the written
agreement of both Parties.  Subdistributor’s orders or mutually agreed change
orders shall be subject to all of the terms and conditions of this Agreement,
whether or not the order or change order so states.  In the event Subdistributor
cancels an order after such order has been accepted by Distributor,
Subdistributor shall reimburse Distributor for all costs incurred as a result of
such order.

Product and Policy Changes.  

Distributor reserves the right from time to time and in its discretion, without
incurring any liability to Subdistributor: (i) to discontinue or limit its
distribution of any Product; (ii) to allocate or to terminate or limit
deliveries of any Product; (iii) to alter the design or construction of any
Product or Instrument; (iv) to add new and additional Products; and (v) upon
reasonable notice to Subdistributor, change its sales and purchasing policies to
the extent that such changes are not inconsistent with the terms of this
Agreement.

No Shipment Obligation.  

Distributor shall not be obligated to make any shipment if such shipment could,
at the time thereof, constitute a violation of any laws, regulations or
policies.

Acceptance of Products and Instruments.  

Subdistributor shall conduct any incoming inspections or acceptance tests as
soon as possible upon arrival of the Products or Instruments at the shipping
address, but in no event later than ten (10) days from the date of receipt.  Any
Products or Instruments not rejected by Subdistributor by written notice to
Distributor within such period shall be deemed accepted.  Subdistributor shall
promptly report to Distributor any shortage, damage, or discrepancy in or to a
shipment of Products or Instruments discovered by Subdistributor during such ten
(10) day acceptance period and furnish written evidence or other documentation
that Distributor deems appropriate.  If the substantiating evidence delivered by
Subdistributor demonstrates to Distributor’s satisfaction that such shortage,
damage or discrepancy existed at the time of delivery of the Products or
Instruments to the carrier, Distributor shall, at its discretion, promptly
deliver additional or substitute Products or Instruments to Subdistributor at
Distributor’s expense or issue a credit to Subdistributor.  

 

Product Return.  

Except as provided in this Section, Subdistributor may not return any Product to
Distributor for any reason without Distributor’s prior written
consent.  Further, the following shall apply:  (a) Sterile merchandise, which
has been opened, has a breach of the package integrity, or has otherwise been
damaged, will not be credited upon return; (b) special order or custom items
will not be credited upon return; (c) obsolete merchandise not listed in
Distributor’s then-current Product catalogs cannot be returned; and (d) items
with an expired shelf life or sterile expiration date cannot be returned.


Price and Payment

Price.  Subdistributor shall pay for the Products and the Instruments purchased
under this Agreement at the prices set forth on Distributor’s then current price
list.  All prices include packing in accordance with Distributor’s standard
practices in effect at the time of shipment.  Special packing or handling shall
be at

- 7 -

Rev 111717

 

137478606.3

--------------------------------------------------------------------------------

 

the sole expense of Subdistributor.

Price Changes.  Pricing for all Products shall remain in effect during the term
of this Agreement unless mutually agreed upon in writing by both Distributor and
Subdistributor.  In the event that Distributor reduces the price of the Products
or the Instruments ordered by Subdistributor, Distributor may, in its sole
discretion and upon Subdistributor’s written request within thirty (30) days of
each shipment, issue a credit to Subdistributor in the amount of the price
reduction applicable to that shipment.

Payment.  Subdistributor shall pay for the Products and the Instruments within
thirty (30) days of receipt of invoice for said Products or Instruments.  

Taxes.  Subdistributor is responsible for and shall pay or reimburse Distributor
for all taxes (except Distributor’s net income taxes), duties, assessments and
other governmental charges, however designated, associated with the purchase and
purchasing of Products and the performance of this Agreement.

 


Warranties

Subdistributor Warranties.  Subdistributor represents and warrants to
Distributor that: (a) it is a duly organized, validly existing, and in good
standing in the jurisdiction of its formation; (b) it is qualified and licensed
to do business and in good standing in every jurisdiction where such
qualification and licensing is required for purposes of this Agreement; (c) it
has the full right, power and authority to enter into this Agreement, to grant
the rights and licenses granted under this Agreement and to perform its
obligations under this Agreement; (d) the execution of this Agreement by its
Representative whose signature is set forth at the end hereof has been duly
authorized by all necessary action of Subdistributor; (e) neither Subdistributor
nor its Personnel are an Excluded Party; (f) when executed and delivered by each
of Distributor and Subdistributor, this Agreement will constitute the legal,
valid, and binding obligation of Subdistributor, enforceable against
Subdistributor in accordance with its terms, subject to the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting creditors’ rights generally or the effect of general principles of
equity (regardless of whether considered in a proceeding at law or in equity);
(g) Subdistributor shall conduct its activities and perform its obligations
under this Agreement in accordance and consistent with (i) all applicable
federal and state laws, rules and regulations (including, without limitation,
the laws of the Territory, the federal Anti-Kickback Statute (42 U.S.C.
§1320a-7b(b)), the federal Stark Law (42 U.S.C. §1395nn), the Health Insurance
Portability and Accountability Act of 1996, as amended (“HIPAA”), or any other
similar federal or state statute of any applicable regulations promulgated
thereunder) and establish and implement any control procedures required to
comply with such laws, rules or regulations, and bear all of its costs and
expenses in connection therewith; and (ii) the Distributor’s then-current
policies and rules, as may be amended from time to time.

No Inconsistent Warranties.  Subdistributor shall not make any claims or
representations concerning the Products that are inconsistent with those made by
Distributor or its Suppliers.

Supplier Warranties.  The warranties made by Supplier with respect to each
Product are solely those that are contained in the product insert accompanying
such Product.  No other affirmation of fact or promise made by Distributor or
its Suppliers, whether or not in this Agreement, by words

- 8 -

Rev 111717

 

137478606.3

--------------------------------------------------------------------------------

 

or action shall constitute a warranty.  The foregoing warranty does not extend
to any Product that is modified or altered, or treated with abuse, negligence or
other improper treatment.

Standard Limited Warranty. Distributor shall pass on to Subdistributor so that
it may pass on to the customers the Supplier's standard limited warranty for
Products, including limitations set for in subsection (b) Limitation of
Liability and Warranty below. Except for the stated warranty set forth on, or
included with, the Products as delivered to the Subdistributor and /or its
customers, the warranty and remedy set forth in this 0 are exclusive and all
other warranties, guarantees or representations, express or implied, by
Distributor’s Suppliers with respect to the applicable Products, including,
without limitation, warranties of merchantability and fitness for particular
purpose, and any other obligation or liability of Distributor and its Suppliers
to Subdistributor or to any third party with respect to the Products, are hereby
excluded. This warranty is contingent upon proper use of a Product in the
application for which such Product was intended and does not cover Products that
were modified without Distributor or its Supplier’s prior written approval, that
have expired or that were subjected to physical, chemical or electrical stress
that the products were not originally designed for.

Limitation of Liability and Warranty. Distributor and its Suppliers’ liability
arising out of this agreement and/or sale of the products shall be limited as
follows: in no event shall Distributor and its Suppliers be liable for costs of
the procurement of substitute goods by anyone. In no event shall Distributor and
its Suppliers be liable to Subdistributor or any other entity for any special,
consequential, incidental, or indirect damages, however caused, on any theory of
liability or breach of warranty, whether or not Distributor and its Suppliers
have been advised on the possibility. Except for the express limited warranty
set forth in previous subsection (a) Standard Limited Warranty above,
Distributor and its Suppliers grant no implied warranties for the Products,
either in fact or by operation of law, by statute, or otherwise.

Warranty Disclaimer.  EXCEPT AS EXPRESSLY PROVIDED HEREIN, DISTRIBUTOR AND ITS
SUPPLIERS MAKE NO WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE PRODUCTS
SOLD, CONSIGNED OR LOANED OR OTHERWISE DISTRIBUTED UNDER THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTIES OF MERCHANTABILITY,
NON-INFRINGEMENT OR FITNESS FOR A PARTICULAR PURPOSE.  

 

 

IP Rights

 

Ownership.  Subdistributor acknowledges and agrees that Distributor’s IP Rights
are the sole and exclusive property of Distributor and its licensors (if
applicable) and that Subdistributor shall not acquire any ownership interest in
any such Distributor IP Rights and use of such Distributor IP Rights permitted
under this Agreement are for the sole purpose of Subdistributor performing its
obligations under this Agreement.  Any goodwill derived from the use by
Subdistributor of Distributor’s IP Rights shall inure to the benefit of
Distributor or its licensors (as the case may be).

- 9 -

Rev 111717

 

137478606.3

--------------------------------------------------------------------------------

 

Distributor’s Trademark License Grant.  Subject to the terms and conditions of
this Agreement, Distributor hereby grants to Subdistributor a non-exclusive,
non-transferable, and non-sublicensable license to use Distributor’s Trademarks
in the Territory during the Term solely in connection with the distribution of
the Products. Subdistributor will promptly discontinue the display or use of any
Trademark or change the manner in which a Trademark is displayed or used with
regard to the Products when requested by Distributor.

Marketing and Resale Right Only.  Subdistributor is authorized to market the
Products only in the form and packaging as authorized by Distributor to
Subdistributor and in accordance with the Supplier guidelines relative to such
Product marketing. Other than the express licenses granted by this Agreement,
Distributor grants no right or license to Subdistributor by implication,
estoppel, or otherwise to the Products or any of Distributor’s IP Rights.

Prohibited IP Acts.  Subdistributor shall not, and shall not cause or encourage
Customers to: (a) take any action that may interfere with any of Distributor’s
IP Rights; (b) make any claim or take any action adverse to Distributor’s
ownership of Distributor’s IP Rights; (c) register or apply for registrations,
anywhere in the world, for Distributor’s Trademarks or any other Trademark that
is similar to Distributor’s Trademarks or that incorporates Distributor’s
Trademarks; (d) use any mark, anywhere, that is confusingly similar to
Distributor’s Trademarks; (e)  engage in any action that tends to disparage,
dilute the value of, or reflect negatively on the products purchased under this
Agreement (including Products) or any Distributor Trademark; (f)  misappropriate
any of Distributor’s Trademarks for use as a domain name without prior written
consent from Distributor; and (g) alter, obscure or remove any of Distributor’s
Trademarks or trademark or copyright notices or any other proprietary rights
notices placed on the products purchased under this Agreement (including
Products), marketing materials, or other materials that Distributor may provide.

No Continuing Rights.  On termination of this Agreement, Subdistributor will
immediately cease all display, advertising, promotion, and use of all of
Distributor’s Trademark.


Term; Termination

Term. The term of this Agreement commences on the Effective Date and, unless
earlier terminated pursuant to 0 or 0, shall continue in effect for an initial
Term of one (1) year; thereafter, the Agreement shall renew for additional one
(1) year periods until it is terminated by either Party by providing at least 30
days advance written notice to the other Party (the “Term”).  

Distributor’s Right to Terminate. Distributor may terminate this Agreement by
providing written notice to Subdistributor:

at any time for its convenience upon thirty (30) days prior written notice;

if Subdistributor materially breaches any provision of this Agreement and fails
to render a cure within fifteen days of receipt of written notice of breach;

immediately in the event Subdistributor breaches Section 2.4 (Prohibited Acts)
of this Agreement;

if Subdistributor becomes insolvent or files, or has filed against it, a
petition for voluntary or involuntary bankruptcy or pursuant to any other
insolvency Law, makes or seeks to make a general assignment for the benefit of
its creditors or applies for, or consents to, the appointment of a trustee,

- 10 -

Rev 111717

 

137478606.3

--------------------------------------------------------------------------------

 

receiver, or custodian for a substantial part of its property, or is generally
unable to pay its debts as they become due; or

if Subdistributor sells, transfers or disposes of all or substantially all of
its assets, or merges or consolidates with any other entity.

Subdistributor’s Right to Terminate. Subdistributor may terminate this Agreement
upon written notice to Distributor: (a) if Distributor materially breaches any
provision of this Agreement and fails to render cure within the cure period;
or  (b) if Distributor becomes insolvent or files, or has filed against it, a
petition for voluntary or involuntary bankruptcy or pursuant to any other
insolvency Law, makes or seeks to make a general assignment for the benefit of
its creditors, or applies for, or consents to, the appointment of a trustee,
receiver, or custodian for a substantial part of its property, or is generally
unable to pay its debts as they become due.

Effect of Expiration or Termination.

Expiration or termination of the Term will not affect any rights or obligations
that (i) are to survive the expiration or earlier termination of this Agreement
pursuant to 0 and (ii) were incurred by the Parties prior to such expiration or
earlier termination.

Upon the expiration or earlier termination of this Agreement, and subject to
Distributor elections set forth in subsection (c) below, Subdistributor shall
promptly: (i) cease to represent itself as Distributor’s authorized
subdistributor with respect to the Products, and shall otherwise desist from all
conduct or representations that might lead the public to believe that
Subdistributor is authorized by Distributor to market, distribute or solicit
sales of the Products; (ii) make arrangements with Distributor relative to the
handling and return of any consigned Products or Instruments; (iii) return to
Distributor all documents and tangible materials (and any copies) containing,
reflecting, incorporating, or based on Distributor’s Confidential Information;
(iv) to the extent legally permissible to do so, permanently erase all of
Distributor’s Confidential Information from its computer systems, except for
copies that are maintained as archive copies on its disaster recovery and/or
information technology backup systems (provided, however, Subdistributor shall
destroy any such copies upon the normal expiration of its backup files); and
(v) certify in writing to Distributor that it has complied with the requirements
of this 0.  In the event (i) Subdistributor does not immediately return all such
consigned Products and Instruments, or (ii) Distributor, in its discretion,
determines that the consigned Products and Instruments that are returned are not
in a useable condition, Subdistributor shall, at Distributor’s election, within
30 days of any such termination or expiration, either pay to Distributor an
amount equal to the Products and Instrument price, as applicable, at an amount
equal to the then-current wholesale transfer price or Distributor shall deduct
such amount from any amounts otherwise due and payable to Subdistributor (if
any).  Further, any consigned Products or Instruments that are returned (1)
damaged, (2) with an expired shelf life or sterile expiration date, or (3) with
a breach of package integrity, will not be credited upon return and the
replacement cost equal to then-current wholesale transfer price shall be due and
payable from the Subdistributor or will be deducted from any amounts otherwise
due and payable to Subdistributor (if any).

Subject to all of the terms and conditions of this Agreement, upon any
termination or expiration of this Agreement for any reason whatsoever,
Subdistributor shall retain the non-exclusive right to distribute the remaining
Products that it purchased and remain in its inventory on the date of
termination for 12 months (and all of the terms and conditions of this Agreement
shall continue to apply during such 12 month period), unless Distributor
exercises the option in the following sentence.  Distributor shall have the
option at any time after expiration or termination of this Agreement to
immediately terminate Subdistributor’s rights to distribute its purchased
inventory by repurchasing Subdistributor’s purchased inventory of Products at
the

- 11 -

Rev 111717

 

137478606.3

--------------------------------------------------------------------------------

 

price Subdistributor paid for that inventory and payment of Distributor’s
then-current restocking fees applicable to such Products.  Notwithstanding the
foregoing, in no event shall Distributor have any obligation to repurchase
Subdistributor’s purchased inventory.


Confidentiality

Scope of Confidential Information.   From time to time during the Term,
Distributor may disclose or make available to Subdistributor information about
its business affairs, goods and services, pricing, forecasts, customers,
confidential information, and materials comprising or relating to IP Rights,
trade secrets, third-party confidential information, and other sensitive or
proprietary information, as well as the terms of this Agreement (collectively,
“Confidential Information”). Confidential Information does not include
information that, at the time of disclosure:

is or becomes generally available to the public other than as a result of any
direct or indirect breach of this 0 by Subdistributor or any of its
Representatives;

is or becomes available to Subdistributor on a non-confidential basis from a
third party, provided that such third party is not under a duty of
confidentiality to Distributor;

was known by or in the possession of Subdistributor or its Representatives prior
to being disclosed by or on behalf of Distributor;

was or is independently developed by Subdistributor without reference to or use
of any of Distributor’s Confidential Information; or

is required to be disclosed pursuant to applicable Law.

Protection of Confidential Information.  During the Term of this Agreement and
thereafter, Subdistributor shall:

protect and safeguard the confidentiality of Distributor’s Confidential
Information with at least the same degree of care as Subdistributor would
protect its own Confidential Information, but in no event with less than a
commercially reasonable degree of care;

not use Distributor’s Confidential Information, or permit it to be accessed or
used, for any purpose other than to exercise its rights or perform its
obligations under this Agreement; and

not disclose any such Confidential Information to any Person, except to
Subdistributor’s Representatives who need to know the Confidential Information
to assist Subdistributor, or act on its behalf, to exercise its rights or
perform its obligations under this Agreement.

Subdistributor shall be responsible for any breach of this 0 caused by any of
its Representatives.


Regulatory Matters

    Medical Device Reporting Requirements.  Subdistributor shall provide such
assistance and information as Distributor and/or its Suppliers reasonably
request to comply with the Medical Device Reporting requirements set forth in 21
C.F.R. Part 803, as may be amended from time to time (the “MDR”), for the
Products.  Without limiting the generality of the foregoing, Subdistributor
shall:  (1) immediately

- 12 -

Rev 111717

 

137478606.3

--------------------------------------------------------------------------------

 

transmit to Distributor all oral or written complaints regarding the Products
that are received by Subdistributor; (2) keep and maintain a record of all
customer complaints received by Subdistributor relating to the Products that are
required to be maintained by Subdistributor pursuant to 21 C.F.R. § 803.18; (3)
notify Distributor upon receipt of any information that indicates material
safety concern with respect to the Products; and (4) otherwise cooperatively
undertake investigations, provide information and analysis, and conduct such
follow-up activities as reasonably requested by Distributor and its
Suppliers.  It is the sole responsibility of Distributor and/or its Suppliers to
file Medical Device Reports, Vigilance Reports and other similar reports to any
legal authority with respect to the Products in order to comply with the
applicable laws and regulations of the Territory.  Notwithstanding the
foregoing, in the event that Subdistributor is required by any applicable law or
regulation to report medical device incidents, nothing in this Agreement shall
prevent Subdistributor from doing so; provided, however, that Subdistributor
shall immediately provide Distributor with prior notice of such reporting (to
the extent legally permissible) and provide Distributor with copies of any such
filings or reports (to the extent legally permissible).

  Compliance with U.S. Food and Drug Administration Recall Policy.  In order to
assure compliance with FDA Recall policies, the Subdistributor will provide
Distributor with a record of each surgery in which Distributor’s Suppliers’
respective Products sold to Subdistributor have been implanted.  Distributor and
Subdistributor will fully comply with all requirements of HIPAA including
safeguarding the names and medical records of patients.  The information
required to be reported to Distributor by Subdistributor will be the Hospital
Proof of Delivery form or a Charge Sheet from the Subdistributor which must
include the date of surgery, the name of the hospital in which the surgery was
performed, the name of the surgeon performing the surgery and a list of products
implanted by unit catalog number, lot number and sterility expiration date.  The
first name and first initial of the patient’s last name will also be included,
but the full name of the patient will be retained by Subdistributor and
immediately reported to Distributor in the event of an actual recall of the
implanted products.  Failure of the Subdistributor to  provide this information
may cause Distributor to delay shipment of replacement / restock products to
Subdistributor until such information has been provided.  

  Governmental Inspections and Inquiries. Subdistributor shall promptly, and in
any event within three (3) business days after the date of receipt of notice,
notify Distributor in writing of, and shall provide Distributor with copies of,
any correspondence and other documentation received or prepared by the
Subdistributor in connection with any of the following events to the extent
necessary to meet the requirements of any Governmental or Regulatory Authority:

Receipt of a regulatory letter (such as a Warning Letter or untitled letter),
warning, recall notice, notice of inspection or similar communication from any
Governmental or Regulatory Authority in connection with the storage, marketing,
advertisement, sale and/or purchasing of the Product(s); and

Any Governmental or Regulatory Authority’s comments relating to the Product(s)
that may require a response or action by Distributor.

Without limiting the generality of the foregoing, in the event that the
Subdistributor or any of its Representatives receive a letter or comments from
any such Governmental or Regulatory Authority in connection with any of the
Product(s) that requires a response or action by Distributor and/or its
Suppliers, the Subdistributor shall promptly provide to Distributor any data or
information required in preparing such response that relates to storage,
marketing, advertising, sale or purchasing of the Product(s), and the
Subdistributor will cooperate fully with Distributor in preparing such response.

- 13 -

Rev 111717

 

137478606.3

--------------------------------------------------------------------------------

 

In the event any facility that is used by the Subdistributor or any of its
Representatives to store, market advertise, distribute or sell any of the
Product(s) is inspected by representatives of any Governmental or Regulatory
Authority, the Subdistributor shall notify the Distributor promptly upon
learning of such inspection and shall supply Distributor with copies of any
correspondence that relates to such inspection. Distributor may, at its
election, send representatives to such facility and may participate in any
portion of such inspection that relates to any of the Product(s). The
Subdistributor shall (to the extent legally permissible) furnish to Distributor
copies of all material information supplied to, or supplied by, such
Governmental or Regulatory Authority, including observations and responses with
five (5) business days after the delivery of such information by the
Governmental or Regulatory Authority.

The Distributor shall, at its discretion and to the extent legally permissible,
provide Subdistributor with a copy of any response related to such visit or
inspection for Subdistributor’s  review and comment prior to submission of the
response. The Distributor, at its discretion and to the extent legally
permissible, shall provide Subdistributor with a copy of the final response
promptly after it is submitted to the Governmental of Regulatory Authority.

In the event any Governmental Authority detains or seizes any of the Product(s)
from the Subdistributor or any of its Representatives, the Subdistributor shall,
to the extent legally permissible, promptly send retained samples of each
applicable Product and duplicate reports relating to such seizure to
Distributor.

  Complaints.  Subdistributor shall cooperate fully with Distributor and its
Suppliers in dealing with any complaints concerning the Products.

  Tracking.  Subdistributor shall track the Products in accordance with all
applicable laws and regulations.

  Removals and Corrections (Recalls).  Subdistributor shall provide such
assistance and information as Distributor reasonably requests in the event that
Distributor and/or its Suppliers determine that a removal, correction, recall or
other field action involving the Products is warranted.  Without limiting the
generality of the foregoing, Subdistributor shall retain, for a period of five
years (or such other period as required by applicable law) after termination of
this Agreement, records of all Product sales and customers sufficient to
adequately administer a recall or similar action involving the Products.

 


Indemnification

Indemnification. Subject to the terms and conditions set forth in 0,
Subdistributor shall indemnify, hold harmless, and defend Distributor and its
officers, directors, employees, agents, affiliates, successors, and permitted
assigns (collectively, “Indemnified Party”) against any and all losses, damages,
liabilities, deficiencies, claims, actions, judgments, settlements, interest,
awards, penalties, fines, costs, or expenses of whatever kind, including
attorney fees, fees and the costs of enforcing any right to indemnification
under this Agreement, and the cost of pursuing any insurance providers, incurred
by Indemnified Party (collectively, “Losses”), relating to, arising out of or
resulting from any Claim alleging: (a) breach of this Agreement by
Subdistributor or its Personnel; (b) any grossly negligent, negligent,
fraudulent, or more culpable act or omission of Subdistributor or its Personnel
(including any recklessness or willful misconduct) in connection with the
performance of its obligations under this Agreement; (c) or any bodily

- 14 -

Rev 111717

 

137478606.3

--------------------------------------------------------------------------------

 

injury, death of any Person or damage to real or tangible personal property
caused by the willful or grossly negligent acts or omissions of Subdistributor
or its Personnel.

Exceptions and Limitations on General Indemnification. Notwithstanding anything
to the contrary in this Agreement, Subdistributor is not obligated to indemnify,
hold harmless or defend Indemnified Party against any third party Claim to the
extent such third party Claim or corresponding Losses arise out of or result
from Indemnified Party’s or its Personnel’s: gross negligence or willful
misconduct.

  


Non-Solicitation and Non-Circumvention

During the Term and for a period of 12 months thereafter, Subdistributor shall
not, and shall not permit its Representatives to, directly or indirectly, in any
manner make any solicitation to employ the Distributor’s Personnel without
written consent of Distributor. For the purposes of this 0, a general
advertisement or notice of a job listing or opening or other similar general
publication of a job search or availability to fill employment positions,
including on the internet, shall not be construed as a solicitation or
inducement, and the hiring of any such employees or independent contractor who
freely responds thereto is not a breach of this 0.

   Notwithstanding any language to the contrary, during the Term and continuing
thereafter until such time as Distributor’s Confidential Information and Trade
Secrets no longer constitute Confidential Information of Distributor,
Subdistributor shall not, and shall not permit its Representatives to, directly
or indirectly, in any manner utilize Distributor’s Confidential Information and
Trade Secrets (which may include without limitation confidential pricing, the
terms of Distributor’s agreements with third parties, and/or product
catalogs)  for the purposes of circumventing, interfering with, or for any other
purpose except solely for the benefit of and as directed by Distributor.  


Limitation of Liability

NO LIABILITY FOR CONSEQUENTIAL OR INDIRECT DAMAGES. EXCEPT FOR A PARTY’S
INDEMNIFICATION OBLIGATIONS, LIABILITY FOR BREACH OF CONFIDENTIALITY OR IN THE
CASE OF SUBDISTRIBUTOR BREACH OF 0, OR LIABILITY FOR INFRINGEMENT OR
MISAPPROPRIATION OF IP RIGHTS, IN NO EVENT SHALL EITHER PARTY OR ITS
REPRESENTATIVES BE LIABLE FOR CONSEQUENTIAL, INDIRECT, INCIDENTAL, SPECIAL,
EXEMPLARY, PUNITIVE, OR ENHANCED DAMAGES, LOST PROFITS OR REVENUES OR DIMINUTION
IN VALUE, ARISING OUT OF OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS
OF (A) WHETHER SUCH DAMAGES WERE FORESEEABLE, (B) WHETHER OR NOT IT WAS ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES AND (C) THE LEGAL OR EQUITABLE THEORY
(CONTRACT, TORT (INCLUDING NEGLIGENCE), OR OTHERWISE) UPON WHICH THE CLAIM IS
BASED, AND NOTWITHSTANDING THE FAILURE OF ANY AGREED OR OTHER REMEDY OF ITS
ESSENTIAL PURPOSE.

MAXIMUM LIABILITY FOR DIRECT DAMAGES. EXCEPT FOR OBLIGATIONS TO MAKE PAYMENT
UNDER THIS AGREEMENT, LIABILITY FOR INDEMNIFICATION AS SET FORTH IN THIS
AGREEMENT, LIABILITY FOR BREACH OF CONFIDENTIALITY OR IN THE CASE OF
SUBDISTRIBUTOR BREACH OF 0, OR LIABILITY FOR INFRINGEMENT OR MISAPPROPRIATION OF
IP RIGHTS, IN NO EVENT SHALL EITHER PARTY’S AGGREGATE LIABILITY ARISING OUT OF
OR RELATED TO THIS AGREEMENT, WHETHER ARISING OUT

- 15 -

Rev 111717

 

137478606.3

--------------------------------------------------------------------------------

 

OF OR RELATED TO BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE), OR OTHERWISE,
EXCEED THE AGGREGATE AMOUNT PAID TO  DISTRIBUTOR BY SUBDISTRIBUTOR PURSUANT TO
THIS AGREEMENT DURING THE TWELVE MONTH PERIOD PRIOR TO THE DATE THE CAUSE OF
ACTION AROSE, REGARDLESS OF WHETHER DISTRIBUTOR HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.


Miscellaneous

Further Assurances. Upon either Party’s reasonable request, the other Party
shall execute and deliver all such further documents and instruments, and take
all such further acts, necessary to give full effect to this Agreement.

Entire Agreement. This Agreement, including and together with all exhibits,
schedules, attachments and appendices, constitutes the sole and entire agreement
of the Parties with respect to the subject matter contained herein and therein,
and supersedes all prior and contemporaneous understandings, agreements,
representations and warranties, both written and oral, with respect to such
subject matter.

Attorney’s Fees.  In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, the prevailing party shall be entitled to
reasonable attorney’s fees, costs and expenses.

Survival. Where the Parties’ rights and obligations under this Agreement by
their terms or by their nature extend or are contemplated to extend beyond the
end of the Term, they will be deemed to survive any termination or expiration of
this Agreement for as long as necessary to give full force and effect to such
rights and obligations of the Parties.

Notices.  Each Party shall deliver all notices, requests, consents, claims,
demands, waivers and other communications under this Agreement in writing and
addressed to the other Party at its address set forth below (or to such other
address that the receiving Party may designate from time to time in accordance
with this section). Each Party shall deliver all notices by personal delivery,
nationally recognized overnight courier, or certified or registered mail (in
each case, return receipt requested, postage prepaid). Notwithstanding the
foregoing, for the purposes of 0, 0, 0, notice given by facsimile or e-mail
(with confirmation of transmission) will satisfy the requirements of this 0.
Except as otherwise provided in this Agreement, a notice is effective only
(a) on receipt by the receiving Party, and (b) if the Party giving the notice
has complied with the requirements of this 0.

 

If to Distributor:If to Subdistributor:

CPM Medical Consultants, LLC[__________________________]
1565 N. Central Expressway, Suite 200 [__________________________]
Richardson, TX 75080[__________________________]

Attn: Bill McLaughlin, CFOAttn: [_____________________]
E-mail: bmclaughlin@surgicalservice.comE-mail: [___________________]


 

With a copy to:With a copy to:

- 16 -

Rev 111717

 

137478606.3

--------------------------------------------------------------------------------

 

 

CPM Medical Consultants, LLC[__________________________]
1565 N. Central Expressway, Suite 200 [__________________________]
Richardson, TX 75080[__________________________]

Attn: Contracts ManagerAttn: [_____________________]
E-mail: Kmcdonald@surgicalservice.comE-mail: [___________________]


Interpretation. The Parties drafted this Agreement without regard to any
presumption or rule requiring construction or interpretation against the Party
drafting an instrument or causing any instrument to be drafted. The exhibits,
schedules, attachments, and appendices referred to herein are an integral part
of this Agreement to the same extent as if they were set forth verbatim herein.

Headings. The headings in this Agreement are for reference only and do not
affect the interpretation of this Agreement.

Severability. If any term or provision of this Agreement is invalid, illegal, or
unenforceable in any jurisdiction, such invalidity, illegality, or
unenforceability does not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon a determination that any term or provision is invalid,
illegal, or unenforceable, the Parties shall negotiate in good faith to modify
this Agreement to effect the original intent of the Parties as closely as
possible in order that the transactions contemplated hereby be consummated as
originally contemplated to the greatest extent possible.

Amendment; Modification; Waiver. No amendment to this Agreement is effective
unless it is in writing and signed by an authorized Representative of each
Party. No waiver by either Party shall be effective against such Party unless
expressed in writing and signed by that Party. No failure or delay by any party
hereto in exercising any right, power or privilege hereunder (and no course of
dealing between or among any of the parties) shall operate as a waiver of any
such right, power or privilege. No waiver of any default on any one occasion
shall constitute a waiver of any subsequent or other default.

Cumulative Remedies. All rights and remedies provided in this Agreement are
cumulative and not exclusive, and the exercise by either Party of any right or
remedy does not preclude the exercise of any other rights or remedies that may
now or subsequently be available at law, in equity, by statute, in any other
agreement between the Parties, or otherwise.

Equitable Remedies. Subdistributor acknowledges and agrees that (a) a breach or
threatened breach of any of its obligations under 0 or 0 would give rise to
irreparable harm to Distributor for which monetary damages would not be an
adequate remedy and (b) in the event of a breach or a threatened breach by
Subdistributor of any such obligations, Distributor shall, in addition to any
and all other rights and remedies that may be available to Distributor at law,
at equity, or otherwise in respect of such breach, be entitled to equitable
relief, including a temporary restraining order, an injunction, specific
performance, and any other relief that may be available from a court of
competent jurisdiction, without any requirement to post a bond or other
security, and without any requirement to prove actual damages or that monetary
damages will not afford an adequate remedy. Subdistributor agrees that
Subdistributor will not oppose or otherwise challenge the appropriateness of
equitable relief or the entry by a court of competent jurisdiction of an order
granting equitable relief, in either case, consistent with the terms of this 0.

Assignment and Subcontracting. Subdistributor may not assign or otherwise
subcontract any of its rights or delegate any of its obligations or appoint any
subdistributors under this Agreement without the prior written consent of
Distributor. Any purported assignment or delegation or subcontracting or
attempted

- 17 -

Rev 111717

 

137478606.3

--------------------------------------------------------------------------------

 

granting of subdistributor rights in violation of this 0 is null and void. No
permitted assignment or delegation or subcontracting relieves the assigning or
delegating or subcontracting Party of any of its obligations under this
Agreement. The foregoing notwithstanding, Distributor may assign any of its
rights or delegate any of its obligations to any affiliate or subsidiary or to
any Person acquiring all or substantially all of Distributor’s assets.

Successors and Assigns. This Agreement is binding on and inures to the benefit
of the Parties and their respective permitted successors and permitted assigns.

No Third Party Beneficiaries. No third party shall be considered a third-party
beneficiary under this Agreement, nor shall any third party have any rights as a
result of this Agreement.

Choice of Law. This Agreement, including all exhibits, schedules, attachments,
and appendices attached hereto and thereto, and all matters arising out of or
relating to this Agreement, are governed by, and construed in accordance with,
the Laws of the State of Texas, without regard to the conflict of law provisions
thereof to the extent such principles or rules would require or permit the
application of the Laws of any jurisdiction other than those of the State of
Texas.

Insurance. During the Term, Subdistributor shall, at its own expense, maintain
and carry in full force and effect, subject to appropriate levels of
self-insurance, all types and amounts of insurance required by applicable Law
and all such insurance as is necessary to protect Distributor and its affiliates
and their respective employees, officers and directors from and against any
third party claims, including, without limitation, commercial general liability
(including product liability) in a sum no less than $1,000,000 (per occurrence)
and $2,000,000 (aggregate) with financially sound and reputable insurers. Upon
Distributor’s request, Subdistributor shall provide Distributor with a
certificate of insurance from Subdistributor’s insurer evidencing the insurance
coverage specified in this Agreement. Subdistributor shall cause the certificate
of insurance to name Distributor as an additional insured. Company shall provide
Distributor with 30 days’ advance written notice in the event of a cancellation
or material change in its insurance policy.

Access to Books and Records.  Upon the written request of the Secretary of
Health and Human Services or the Comptroller General or any of their duly
authorized representatives, Subdistributor and any of its affiliates providing
services with a value or cost of $10,000.00 or more over a twelve (12) month
period shall make available to the Secretary the contracts, books, documents and
records that are necessary to verify the nature and extent of the cost of
providing such services.  Such inspection shall be available up to four (4)
years after the rendering of such services.  The Parties agree that any
applicable attorney client, accountant client or other legal privilege shall not
be deemed waived by virtue of this Agreement.

Audits.  During the Term, but no more than once annually, unless related to a
breach of this Agreement, Distributor shall have the right to audit the books
and records of Subdistributor in connection with Subdistributor’s obligations
and performance under this Agreement.  Such audit may be conducted by
Distributor and/or a third party auditor. The results of any audit shall be
provided to Subdistributor in writing.  Any audit will be conducted during
regular business hours at Subdistributor’s business location.

Choice of Forum. Each Party irrevocably and unconditionally agrees that it will
not commence any action, litigation or proceeding of any kind whatsoever against
the other Party in any way arising from or relating to this Agreement, including
all exhibits, schedules, attachments, and appendices attached hereto and
thereto, and all contemplated transactions, including contract, equity, tort,
fraud, and statutory claims, in any forum other than the courts of the State of
Texas sitting in Dallas County, and any appellate court from thereof. Each Party
irrevocably and unconditionally submits to the exclusive jurisdiction of such
courts and agrees to bring any such action, litigation, or proceeding only in
the courts of the State of Texas sitting in

- 18 -

Rev 111717

 

137478606.3

--------------------------------------------------------------------------------

 

Dallas County. Each Party agrees that a final judgment in any such action,
litigation, or proceeding is conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.

Waiver of Jury Trial. Each Party agrees that any controversy that may arise
under this Agreement, including any exhibits, schedules, AND attachments
attached to this Agreement, is likely to involve complicated and difficult
issues and, therefore, each such Party irrevocably and unconditionally waives
any right it may have to a trial by jury in respect of any legal action arising
out of or relating to this Agreement, including any exhibits, schedules, AND
attachments attached to this Agreement, or the transactions contemplated hereby.
Each Party certifies and acknowledges that (a) no representative of the other
Party has represented, expressly or otherwise, that such other Party would not
seek to enforce the foregoing waiver in the event of a legal action, (b) such
Party has considered the implications of this waiver, (c) such Party makes this
waiver voluntarily, and (d) such Party has been induced to enter into this
Agreement by, among other things, the mutual waivers and certifications in this
Section.

Counterparts. This Agreement may be executed in any number of counterparts, each
of which is deemed an original, but all of which together are deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail, or other means of electronic transmission is deemed to have the same
legal effect as delivery of an original signed copy of this Agreement.

Force Majeure. No Party shall be liable or responsible to the other Party, nor
be deemed to have defaulted under or breached this Agreement, for any failure or
delay in fulfilling or performing any term of this Agreement, when and to the
extent such failure or delay is caused by or results from acts beyond the
affected Party’s reasonable control, including, without limitation: (a) acts of
God; (b) flood, fire, earthquake, or explosion; (c) war, invasion, hostilities
(whether war is declared or not), terrorist threats or acts, riot, or other
civil unrest; (d) Law; (e) actions, embargoes, or blockades in effect on or
after the date of this Agreement; (f) action by any Governmental Authority;
(g) national or regional emergency; (h) strikes, labor stoppages or slowdowns,
or other industrial disturbances; and (i) shortage of adequate power or
transportation facilities.

[Signatures Next Page.]

- 19 -

Rev 111717

 

137478606.3

--------------------------------------------------------------------------------

Exhibit 10.6

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.

DISTRIBUTOR:

CPM Medical Consultants, LLC

By:
Name:
Title:

 

SUBDISTRIBUTOR:

[________________________]

By:
Name:
Title:

 

- 20 -

Rev 11172017

137478606.3

--------------------------------------------------------------------------------

Exhibit 10.6

SCHEDULE 1

DEFINITIONS

 

Capitalized terms have the meanings set forth or referred to in this Schedule 1,
or in the Section in which they first appear in this Agreement.

“Claim” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena, or investigation of any nature, whether civil, criminal,
administrative, regulatory or other, and whether at law, in equity or otherwise
brought against an Indemnified Person.

“Customer” means those specific surgeons and the hospitals and clinics where
they conduct surgeries using the Distributor’s Product.

“Distributor’s IP Rights” means all IP Rights owned by or licensed to
Distributor.

“Distributor’s Trademarks” means all Trademarks owned or licensed by
Distributor.

“Excluded Customer” means Governmental Authorities, Distributor’s house accounts
and other accounts listed in attached Schedule 2 (which Distributor may
periodically update in its sole discretion), or a customer located outside of
the Territory.

“Excluded Party” means any Person that is excluded, debarred, or otherwise
ineligible to participate in any Federal Healthcare Program, and for purposes of
this Agreement also includes any Person that has been convicted of a criminal
offense related to the provision of health care items or services and has not
been reinstated in the Federal Healthcare Programs after a period of exclusion,
debarment or ineligibility.

“Federal Healthcare Program” has the meaning set forth in 42 U.S.C.
§1320a-7b(f).

“Governmental Authority” means any federal, state, local, or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political

subdivision, or any self-regulated organization or other non-governmental
regulatory authority or quasi-governmental authority (to the extent that the
rules, regulations or orders of such organization or authority have the force of
Law), or any arbitrator, court, or tribunal of competent jurisdiction.

“IP Rights” means all: (a) Patents; (b) Trademarks; (c) internet domain names,
web addresses, web pages, websites, and URLs; (d) works of authorship,
expressions, designs, and design registrations, whether or not copyrightable,
including copyrights and copyrightable works, software, and firmware; (e) Trade
Secrets; and (f) all other intellectual property and industrial property rights,
and all rights, interests, and protections that are associated with, equivalent
or similar to, or required for the exercise of, any of the foregoing, however
arising, in each case whether registered or unregistered and including all
registrations and applications for, and renewals or extensions of, such rights
or forms of protection pursuant to the Laws of any jurisdiction throughout in
any part of the world.

“Instruments” shall mean all instruments used in connection with the Products,
as identified in an applicable Product catalog or other supplier product
information sheet as provided by Distributor.

“Law” means any statute, law, ordinance, regulation, rule, code, constitution,
treaty, common law, order, writ, judgment, injunction, decree, stipulation,
award, or determination entered by or with any Governmental Authority, or other
requirement or rule of law of any Governmental Authority.

“Person” means any individual, partnership, corporation, trust, limited
liability entity, unincorporated organization, association, Governmental
Authority, or any other entity.

- 21 -

Rev 11172017

137478606.3

--------------------------------------------------------------------------------

Exhibit 10.6

“Personnel” means agents, employees, or subcontractors engaged or appointed by
any Party.

“Products” means those products that are identified in an applicable Product
catalog or other supplier product information sheet as provided by Distributor.

“Purchase Contract” means a contract or written arrangement entered into between
the Distributor and a Customer for the sale and purchase of Product(s) in the
Territory by Distributor to such Customer.

“Representatives” means a Party’s affiliates, employees, officers, directors,
successors, and permitted assigns.

“Supplier” means the manufacturers and/or suppliers of the Product to
Distributor.

“Trademarks” means all rights in and to United Sates and foreign trademarks,
service marks, trade dress, trade names, brand names, logos, trade dress,
corporate names, and domain names, in each case whether registered or
unregistered.

“Trade Secrets” means all inventions, discoveries, trade secrets, business and
technical information and know-how, databases, data collections, patent
disclosures, and other confidential and proprietary information, and all rights
therein.


 

- 22 -

Rev 11172017

137478606.3

--------------------------------------------------------------------------------

Exhibit 10.6

SCHEDULE 2

EXCLUDED CUSTOMERS

 

•

Governmental Authorities

 

•

Distributor house accounts

 

•

Customers outside of the Territory

 

 

- 23 -

Rev 11172017

137478606.3

--------------------------------------------------------------------------------

Exhibit 10.6

SCHEDULE 3

 

TERRITORY

 

 




- 24 -

Rev 11172017

137478606.3

--------------------------------------------------------------------------------

 

SCHEDULE 4

 

PRICING

 

 

 

1)

Transfer pricing to be provided;

 

2)

During the length of this Agreement, If the Distributor provides billing
services in behalf of the Sub-distributor due to the inability of the
Sub-distributor to conduct business within a certain facility that the
Distributor is able to, The Distributor will provide Sub-distributor with the
following commission percentage(s);

 100% of Gross Profit after contracted transfer pricing deducted

 

 

- 25 -

Rev 111717

 

137478606.3